DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1 and 9-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 10, and 17 of U.S. Patent No. 10,850,976.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 and 9-11 of the instant application is anticipated by patent claims 1, 10, and 17 in that claims 1, 10, and 17 of the patent contains all the limitations of claims 1 and 9-11 of the instant application. Claims 1 and 9-11 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.
Application Claims   correspond to	Patent Claims
1			                  1
      9			                   10 & 17
10			                  17
11			                  10







Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
2.	Claims 2-8 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
3.	The prior art teaches the claimed matter in the rejections above, but is silent with respect to the above teachings in combination with the method of claim 1, further comprising: forming a plurality of alignment marks over the carrier substrate; the method of claim 1, wherein the plurality of contacts respectively form ohmic contacts with the epitaxial layer; the method according to claim 1, wherein forming the plurality of contacts comprises: forming a passivation layer over the epitaxial layer; forming a plurality of metal vias within the passivation layer; forming a metal layer over the passivation layer; and performing an etching process on the metal layer to define the plurality of contacts, wherein each metal via underlies a corresponding contact in the plurality of contacts; the method of claim 9, wherein forming the plurality of conductive structures comprises: forming a conductive layer over the epitaxial layer; and performing an etching process on the conductive layer to form the plurality of conductive structures, wherein the etching process includes using a light sensor to emit light from the epitaxial layer to the plurality of alignment marks to align a photomask that is used to perform the etching process; the method of claim 9, wherein forming the plurality of conductive structures comprises: forming a masking layer over the epitaxial layer; performing a patterning process on the masking layer to form a plurality of openings within the masking layer, wherein the patterning process includes utilizing a light sensor to emit light from the epitaxial layer to the plurality of alignment marks to align a photomask that is used to perform the patterning process; forming a conductive layer over the masking layer, wherein the conductive layer fills the plurality of openings; and performing a removal process to remove the masking layer and a portion of the conductive layer directly overlying the masking layer, thereby forming the plurality of conductive structures; and/or the method of claim 9, wherein a doping concentration of the epitaxial layer is greater than a doping concentration of the first substrate and is greater than a doping concentration of the second substrate.
4.	The prior art, U.S. Pubs No. 2019/0058085, teaches a method for manufacturing an integrated chip, the method comprising: bonding a first substrate to a second substrate, thereby sealing a cavity between the first and second substrate, but is silent with respect to the above teachings in combination with wherein a plurality of alignment marks is disposed on the first substrate; performing a thinning process on the second substrate; forming an epitaxial layer on the second substrate; forming a plurality of conductive structures on the epitaxial layer, wherein the plurality of conductive structures is aligned according to the plurality of alignment marks; and performing an etching process on the second substrate and the epitaxial layer with the plurality of conductive structures in place, thereby forming a moveable element in the second substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        6/15/22